


Exhibit 10.2


FEE LETTER
AMENDMENT NO. 1




Dated as of September 12, 2013




To Citicorp USA, Inc.




Ladies and Gentlemen:


Reference is made to the Letter Agreement, dated as of August 6, 2013 (the “Fee
Letter”), between XLIT LTD., an exempted company incorporated in the Cayman
Islands with limited liability (the “Company”), and Citicorp USA, Inc. (“CUSA”),
which was entered into in connection with the Credit Agreement, dated as of
August 6, 2013 (as amended, modified or supplemented as of the date hereof, the
“Credit Agreement”), among the Company, the Lenders party thereto (the
“Lenders”) and CUSA, as Administrative Agent (in such capacity the
“Administrative Agent”), and as issuing lender. Capitalized terms used herein
and not otherwise defined herein have the meanings given such terms in the
Credit Agreement.


The Company hereby requests that the Fee Letter be amended as provided below.


Section 1. Fee Letter Amendment. The parties agree that, effective as of the
date of this Fee Letter Amendment No. 1 (this “Fee Letter Amendment No. 1”) and
upon execution by CUSA of this Fee Letter Amendment No. 1 and the delivery of an
executed counterpart hereof to the Company, Section 1 of the Fee Letter is
amended and restated in its entirety to read as follows:


“Section 1.    Facility Fee. The Company agrees to pay to the Administrative
Agent a facility fee (the “Facility Fee”) (which fee, once paid, will be
nonrefundable under any circumstances except for manifest error by CUSA and not
subject to counterclaim or set-off for, or otherwise affected by, any claim or
dispute relating to any other matter) that (i) shall accrue at the rate of 0.74%
per annum on the aggregate amount of the Commitments in effect from time to time
(whether used or unused) during the period from and including August 6, 2013 to
but excluding September 12, 2013; and (ii) shall accrue at the rate of 0.75% per
annum on the aggregate amount of the Commitments in effect from time to time
during the period from and including September 12, 2013 to and including the
date the Commitments are terminated on the Commitment Termination Date or in
accordance with Article VIII of the Credit Agreement; provided that, if any
Lender continues to have any Credit Exposure after the date the Commitments are
terminated, then the Facility Fee shall also accrue on the daily amount of such
Lender's Credit Exposure from but excluding the date the Commitments are
terminated to and including the date on which such Lender ceases to have any
Credit Exposure. Accrued Facility Fees shall be payable in arrears on the 20th
day of March, June, September and December of each year and on the date on which
the Commitments are terminated, commencing on the first such date to occur after
the date hereof; provided that any Facility Fees accruing after the date on
which the Commitments terminated shall be payable on demand. The Facility Fees
payable shall be computed for the actual days elapsed (including the first day
but excluding the last day) based on a year of 360 days.”


Section 2. Effect on the Fee Letter. The execution, delivery and effectiveness
of this Fee Letter Amendment No. 1 shall not operate as a waiver of any right,
power or remedy of CUSA under the Fee Letter, nor constitute a waiver of any
provision of the Fee Letter. Except as expressly amended above, the Fee Letter
is and shall continue to be in full force and effect and is hereby in all
respects ratified and confirmed. This




--------------------------------------------------------------------------------




Fee Letter Amendment No. 1 shall be binding on the parties hereto and their
respective successors and permitted assigns under the Credit Agreement.


Section 3. Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out of pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution and delivery of this Fee Letter
Amendment No. 1 and any other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto, and all
reasonable costs and expenses (including, without limitation, counsel fees and
expenses), if any, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Fee Letter Amendment No.
1.


Section 4. Miscellaneous. This Fee Letter Amendment No. 1 shall constitute a
Credit Document and be subject to the provisions of Sections 3 and 4 of the Fee
Letter, each of which is incorporated by reference herein, mutatis mutandis.


If you consent and agree to the foregoing, please evidence such consent and
agreement by (i) executing and returning a counterpart to this Fee Letter
Amendment No. 1 by facsimile or e-mail to William Westbrook (fax no.
404-572-5100 / e-mail: wwestbrook@kslaw.com) and (ii) promptly thereafter
executing and returning three original counterparts to this Fee Letter Amendment
No. 1 by overnight mail to King & Spalding LLP, 1180 Peachtree Street, NE,
Atlanta, GA, 30309, Attention: William Westbrook.


[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------








Very truly yours,


XLIT LTD.




By /s/ Simon Rich
Name: Simon Rich
Title: Director






















































































Fee Letter Amendment No. 1




--------------------------------------------------------------------------------




The undersigned hereby consents
and agrees to the foregoing:




CITICORP USA, INC.




By /s/ Charles Plambeck
Name: Charles Plambeck
Title: Vice President




















































































Fee Letter Amendment No. 1




